Name: 2005/28/EC: Commission Decision of 12 January 2005 amending Decision 93/52/EEC as regards the declaration that certain provinces of Italy are free of brucellosis (B. melitensis) and Decision 2003/467/EC as regards the declaration that certain provinces of Italy are free of bovine tuberculosis, bovine brucellosis and enzootic bovine leucosis (notified under document number C(2004) 5548)Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  means of agricultural production;  regions of EU Member States;  health
 Date Published: 2008-12-17; 2005-01-19

 19.1.2005 EN Official Journal of the European Union L 15/30 COMMISSION DECISION of 12 January 2005 amending Decision 93/52/EEC as regards the declaration that certain provinces of Italy are free of brucellosis (B. melitensis) and Decision 2003/467/EC as regards the declaration that certain provinces of Italy are free of bovine tuberculosis, bovine brucellosis and enzootic bovine leucosis (notified under document number C(2004) 5548) (Text with EEA relevance) (2005/28/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular Annex A(I)(4), Annex A(II)(7) and Annex D(I)(E) thereto, Having regard to Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-Community trade in ovine and caprine animals (2), and in particular Annex A, Chapter 1, point II thereto, Whereas: (1) Commission Decision 93/52/EEC of 21 December 1992 recording the compliance by certain Member States or regions with the requirements relating to brucellosis (B. melitensis) and according them the status of a Member State or region officially free of the disease (3) lists the regions of Member States which are recognised as officially free of brucellosis (B. melitensis) in accordance with Directive 91/68/EEC. (2) In the provinces of Florence, Livorno, Lucca, Massa-Carrara, Pisa, Pistoia, Prato and Siena in the Region of Tuscany and in the provinces of Perugia and Terni in the Region of Umbria, at least 99,8 % of the ovine or caprine holdings are officially brucellosis-free holdings. In addition, those provinces have undertaken to comply with certain other conditions laid down in Directive 91/68/EEC concerning random checks to be carried out following recognition of the concerned provinces as brucellosis-free. (3) The provinces of Florence, Livorno, Lucca, Massa-Carrara, Pisa, Pistoia, Prato and Siena in the Region of Tuscany and the provinces of Perugia and Terni in the Region of Umbria should therefore be recognised as officially free of brucellosis (B. melitensis) as regards ovine or caprine holdings. (4) The lists of regions of Member States declared free of bovine tuberculosis, bovine brucellosis and enzootic bovine leukosis are set out in Commission Decision 2003/467/EC of 23 June 2003 establishing the official tuberculosis, brucellosis and enzootic-bovine-leukosis free status of certain Member States and regions of Member States as regards bovine herds (4). (5) Italy submitted to the Commission documentation demonstrating compliance with the appropriate conditions provided for in Directive 64/432/EEC as regards the province of Como in the Region of Lombardy and the province of Prato in the Region of Tuscany in order that those provinces may be declared officially free of tuberculosis as regards bovine herds. (6) Italy submitted to the Commission documentation demonstrating compliance with the appropriate conditions provided for in Directive 64/432/EEC as regards the province of Brescia in the Region of Lombardy, the province of Prato in the Region of Tuscany and the provinces of Perugia and Terni in the Region of Umbria in order that those provinces may be declared officially free of brucellosis as regards bovine herds. (7) Italy also submitted to the Commission documentation demonstrating compliance with the appropriate conditions provided for in Directive 64/432/EEC as regards the province of Pavia in the Region of Lombardy, the provinces of Massa-Carrara in the Region of Tuscany and the provinces of Perugia and Terni in the Region of Umbria in order that those provinces may be declared officially free of enzootic bovine leukosis as regards bovine herds. (8) Following evaluation of the documentation submitted by Italy, the province of Como in the Region of Lombardy and the province of Prato in the Region of Tuscany should be declared officially free of bovine tuberculosis, the provinces of Brescia in the Region of Lombardy, the province of Prato in the Region of Tuscany and the provinces of Perugia and Terni in the Region of Umbria should be declared officially free of bovine brucellosis, the province of Pavia in the Region of Lombardy, the provinces of Massa-Carrara in the Region of Tuscany and the provinces of Perugia and Terni in the Region of Umbria should be declared officially free of enzootic bovine leucosis. (9) Decisions 93/52/EEC and 2003/467/EC should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 93/52/EEC is amended in accordance with Annex I to this Decision. Article 2 Annexes I, II and III to Decision 2003/467/EC are amended in accordance with Annex II to this Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 12 January 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. Directive as last amended by Regulation (EC) No 21/2004 (OJ L 5, 9.1.2004, p. 8). (2) OJ L 46, 19.2.1991, p. 19. Directive as last amended by Commission Decision 2004/554/EC (OJ L 248, 9.7.2004, p. 1). (3) OJ L 13, 21.1.1993, p. 14. Decision as last amended by Decision 2004/320/EC (OJ L 102, 7.4.2004, p. 75). (4) OJ L 156, 25.6.2003, p. 74. Decision as last amended by Decision 2004/320/EC. ANNEX I Annex II to Decision 93/52/EEC is replaced by the following: ANNEX II In France: DÃ ©partements: Ain, Aisne, Allier, ArdÃ ¨che, Ardennes, Aube, Aveyron, Cantal, Charente, Charente-Maritime, Cher, CorrÃ ¨ze, CÃ ´te-dOr, CÃ ´tes-dArmor, Creuse, Deux-SÃ ¨vres, Dordogne, Doubs, Essonne, Eure, Eur-et-Loire, FinistÃ ¨re, Gers, Gironde, Hauts-de-Seine, Haute-Loire, Haute-Vienne, Ille-et-Vilaine, Indre, Indre-et-Loire, Jura, Loir-et-Cher, Loire, Loire-Atlantique, Loiret, Lot-et-Garonne, Lot, LozÃ ¨re, Maine-et-Loire, Manche, Marne, Mayenne, Morbihan, NiÃ ¨vre, Nord, Oise, Orne, Pas-de-Calais, Puy-de-DÃ ´me, RhÃ ´ne, Haute-SaÃ ´ne, SaÃ ´ne-et-Loire, Sarthe, Seine-Maritime, Seine-Saint-Denis, Territoire de Belfort, Val-de-Marne, Val-dOise, VendÃ ©e, Vienne, Yonne, Yvelines, Ville de Paris, Vosges. In Italy:  Region Lazio: Provinces of Rieti and Viterbo.  Region Lombardy: Provinces of Bergamo, Brescia, Como, Cremona, Lecco, Lodi, Mantova, Milan, Pavia, Sondrio, Varese.  Region Sardinia: Provinces of Cagliari, Nuoro, Oristano and Sassari.  Region Trentino-Alto Adige: Provinces of Bolzano and Trento.  Region Tuscany: Provinces of Arezzo, Florence, Livorno, Lucca, Massa-Carrara, Pisa, Pistoia, Prato and Siena.  Region Umbria: Provinces of Perugia, Terni. In Portugal: Autonomous Region of the Azores. In Spain: Autonomous Region of Canary Islands: Provinces of Santa Cruz de Tenerife and Las Palmas. ANNEX II Annexes I, II and III to Decision 2003/467/EC are amended as follows: 1. In Annex I, Chapter 2 is replaced by the following: CHAPTER 2 Officially tuberculosis-free regions of Member States In Italy:  Region Lombardy: Provinces of Bergamo, Como, Lecco, Sondrio,  Region Marche: Province of Ascoli Piceno  Region Tuscany: Province of Grossetto, Prato  Region Trentino-Alto Adige: Provinces of Bolzano, Trento. 2. In Annex II, Chapter 2 is replaced by the following: CHAPTER 2 Officially brucellosis-free regions of Member States In Italy:  Region Emilia-Romagna: Provinces of Bologna, Ferrara, Forli-Cesena, Modena, Parma, Piacenza, Ravenna, Reggio Emilia, Rimini  Region Lombardy: Provinces of Bergamo, Brescia, Como, Cremona, Lecco, Lodi, Mantova, Pavia, Sondrio, Varese  Region Marche: Province of Ascoli Piceno  Region Sardinia: Provinces of Cagliari, Nuoro, Oristano, Sassari  Region Tuscany: Provinces of Arezzo, Grossetto, Livorno, Lucca, Pisa, Prato  Region Trentino-Alto Adige: Provinces of Bolzano, Trento  Region Umbria: Provinces of Perugia, Terni. In Portugal:  Autonomous Region of Azores: Islands of Pico, Graciosa, Flores, Corvo In the United Kingdom:  Great Britain: England, Scotland, Wales 3. In Annex III, Chapter 2 is replaced by the following: CHAPTER 2 Officially enzootic-bovine-leukosis-free regions of Member States In Italy:  Region Emilia-Romagna: Provinces of Bologna, Ferrara, Forli-Cesena, Modena, Parma, Piacenza, Ravenna, Reggio Emilia, Rimini  Region Lombardy: Provinces of Bergamo, Brescia, Como, Cremona, Lecco, Lodi, Mantova, Milan, Pavia, Sondrio, Varese  Region Marche: Province of Ascoli Piceno  Region Tuscany: Provinces of Arezzo, Florence, Grossetto, Livorno, Lucca, Massa-Carrara, Pisa, Pistoia, Prato, Siena  Region Trentino-Alto Adige: Provinces of Bolzano, Trento  Region Umbria: Provinces of Perugia, Terni  Region Val d'Aosta: Province of Aosta.